Citation Nr: 0414797	
Decision Date: 06/09/04    Archive Date: 06/23/04

DOCKET NO.  97-24 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York



THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for recurrent tinnitus.



REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs



ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel


INTRODUCTION

Appellant had active military service from December 1990 to 
December 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the New York, New 
York, Regional Office (RO) that denied service connection for 
bilateral hearing loss and tinnitus.

The Board notes that appellant was scheduled for VA 
audiological examinations on three occasions, but failed to 
report for each.  Appellant and his service representative 
were advised that the consequence for failing to report for 
medical examination would be adjudication of the claim based 
on the existent record.  See 38 C.F.R. § 3.655 (2003).  The 
Board will accordingly proceed with such adjudication.


FINDINGS OF FACT

1.  Service medical records suggest that appellant had some 
hearing loss in service.

2.  Service medical records do not document diagnosis or 
treatment for tinnitus in service.  He did report tinnitus in 
both ears on a hearing questionnaire.

3.  There is no medical evidence that appellant currently has 
disabilities for hearing loss or tinnitus.  He has failed, 
without good cause, to report for needed VA examinations.  
Hearing loss disability for VA purposes has not been shown.
  

CONCLUSION OF LAW

The record does not show that appellant has current 
disabilities for bilateral hearing loss and/or tinnitus 
consequent to military service for VA purposes.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.385 (2003).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

At the outset, the Board is aware of the recent Court 
decision in the case Pelegrini v. Principi, 17 Vet. App. 412 
(2004).  In this case it was essentially held that the notice 
and assistance provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA) should be provided to a claimant prior to 
any adjudication of the claim.  In this case, the claim had 
been filed, and initial adjudication had taken place before 
the VCAA was enacted.  Thus, preadjudication notice was not 
provided nor was it possible.  The Court decision did not 
contain a remedy under such facts, and there appears to be no 
efficient remedy evident given these facts.

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any error in the sequence of events is not shown to have any 
effect on the case or to cause injury to the claimant.  As 
such, the Board concludes that any such error is harmless and 
does not prohibit consideration of this matter on the merits.  
See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Miles v. Mississippi Queen, 753 F.2d 1349, 1352 (5th 
Cir. 1985).

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
2000)) became law.  VA has also redefined the provisions of 
38 C.F.R. § 3.159 in view of the new statutory changes.  See 
66 Fed. Reg. 45,620-32 (August 29, 2001) (codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2003)).  This law 
redefined the obligations of VA and imposed an enhanced duty 
on VA to assist a claimant in developing his claim.  The VCAA 
also imposed an enhanced duty on VA to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is generally considered to be 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA § 7(a), 114 Stat. 
2096, 2099-2100 (2000).  
The initial rating decision was made prior to enactment of 
the VCAA, but the appeal was pending before the Board on the 
date of enactment of the VCAA.  The VCAA accordingly applies 
to the instant case.

The VCAA requires VA to notify a claimant of the provisions 
of the VCAA and also to notify the claimant of the evidence 
necessary to develop his claim.  As part of the notice, VA is 
to specifically inform the claimant, and the claimant's 
representative if any, of which portion of the evidence, if 
any, VA will obtain, and which portion, if any, the claimant 
must obtain.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The Pelegrini decision also requires VA in essence 
to advise a claimant as part of the notification process to 
"give us all you've got" in regard to the claim; this 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).

In the present case, a substantially complete application for 
service connection of bilateral hearing loss and tinnitus was 
received in May 1996.  The original rating decision of 
September 1996, the Statement of the Case (SOC) in January 
1997, and Supplementary Statements of the Case (SSOC) in 
January 2000 and August 2003 all listed the evidence on file 
that had been considered in formulation of the decision.  RO 
also sent appellant a VCAA duty-to-assist letter in May 2003.  
The Board specifically notes that appellant and his service 
representative were advised in the SOC and the SSOCs that 
failure to report for a scheduled VA medical examination 
would result in adjudication of the claim based on the 
evidence of record, and the VCAA letter advised appellant 
that failure to report for examination without good cause 
could result in denial of the claim.

The Board finds that throughout the history of this claim, 
both before and after enactment of the VCAA, RO has kept 
appellant apprised of the evidence needed to perfect a claim 
for service connection. The Board is aware of no additional 
outstanding evidence that would be relevant to the issue 
service connection, and therefore holds that the notification 
requirements of the VCAA have been satisfied in regard to 
this claim.
   
The VCAA also places a heightened requirement on VA to assist 
a claimant in developing his claim.  In general, the VCAA 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence to substantiate his claim, 
unless no reasonable possibility exists that further evidence 
would aid in substantiating it.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2003).   The VCAA specifically 
provides that the assistance provided by VA shall include 
obtaining records of relevant medical treatment at VA health-
care facilities if the claimant furnishes information 
sufficient to locate those records.  38 U.S.C.A. 
§ 5103A(c)(3) (West 2002); 38 C.F.R. § 3.159(c)(3) (2003).  
VA must also provide a medical examination, or obtain medical 
opinion, when necessary to adjudicate the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2003).

In this case, RO obtained appellant's service medical records 
for review.  RO scheduled appellant for VA medical 
examination on three occasions, and appellant failed to 
report on each instance.  RO's diligent efforts to contact 
appellant by mail and telephone have been unavailing.  The 
duty to assist in the development and adjudication of a claim 
is not a one-way street.  Wamhoff v. Brown, 8 Vet. App. 517, 
522 (1996).  In the normal course of events, it is the burden 
of the veteran to keep VA apprised of his whereabouts; if he 
does not do so, there is no burden on the part of VA to turn 
up heaven and earth to find him.  Hyson v. Brown, 5 Vet. App. 
262, 264 (1993).   The Board accordingly finds that VA's duty 
to assist has been satisfied in regard to this claim.

There is no indication that remanding the case back to RO for 
due process actions (notification and assistance) will result 
in any greater success in contacting the veteran or 
persuading him to report for physical examination.   Remands 
that would only result in imposing additional burdens on VA, 
with no benefit flowing to the claimant, are to be avoided.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994)

Since appellant and his service representative have been 
advised of the evidence necessary to substantiate the claim, 
and since all available evidence has been obtained and 
properly developed, there is no further action to be 
undertaken to comply with the VCAA or its implementing 
regulations.  The Board will accordingly adjudicate the 
issue, since doing so poses no risk of prejudice to the 
veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Factual Background

Appellant's service medical records are on file.  Appellant 
was a Marine Corps helicopter mechanic and thus exposed to 
the noise of aircraft engines.

There are numerous audiometric evaluations on file from the 
veteran's service.  Many, but not all, reveal some elevated 
frequency readings in one or both ears.  In view of the 
failure to show current hearing loss or tinnitus, all of the 
findings will not be specifically set forth.

Records reveal that the appellant executed a Report of 
Medical History upon his return from Somalia in July 1993.  
Appellant checked "hearing loss" as a new condition 
consequent to his deployment to Somalia.

Appellant was enrolled in the Hearing Conservation Program at 
some point prior to September 1993.  An undated Hearing 
Conservation Questionnaire executed by appellant notes that 
he had constant tinnitus in both ears.

Following appellant's enrollment in the Hearing Conservation 
Program, his audiometric scores reflect threshold shifts in 
hearing acuity when compared to the December 1990 results.  A 
March 1995 examination notes, "audiological evaluation 
recommended." 

An undated Report of Medical History prepared by appellant in 
preparation for his discharge physical examination notes 
"hearing loss."  However, a subsequent note in October 1995 
states that appellant left the service without being seen by 
a Medical Officer, which appears to indicate that appellant 
did not receive a separation physical examination.

A flight surgeon's note in October 1995, two days prior to 
appellant's scheduled discharge, records that appellant had 
failed the audiometer three times (03/10/95, 03/17/95, and 
10/05/95) and that appellant complained of occasional 
tinnitus but no subjective hearing loss; appellant was to be 
referred to VA for audiological follow-up.

Appellant was discharged from the Marine Corps in December 
1995 and submitted a claim to VA for service connection for 
bilateral hearing loss and tinnitus in May 1996.  

Appellant was scheduled for a VA audiological examination in 
August 1996 but failed to report.  RO issued a rating 
decision in September 1996 denying service connection for 
bilateral hearing loss and tinnitus, because under the "well 
grounded claim" theory then in effect appellant had not 
demonstrated a current disability.

Appellant submitted a Notice of Disagreement and VA-9, albeit 
without explaining his failure to report for medical 
examination and without providing additional information or 
evidence.  RO issued a Statement of the Case (SOC) in January 
1997 continuing the denial.  RO scheduled appellant for 
another VA audiological examination in September 1997, during 
the pendancy of this appeal, but appellant again failed to 
report.  RO issued a Supplemental Statement of the Case 
(SSOC) in January 2000 continuing the denial.

In May 2003, RO sent appellant a VCAA duty-to-assist letter 
and scheduled appellant for another VA audiological 
examination in June 2003.  Appellant again failed to report 
for the scheduled audiological examination.  Notification 
sent to appellant via FEDEX was returned as undeliverable, 
and RO was unable to find a current telephone number to reach 
appellant personally.  RO issued a new SSOC in August 2003 
continuing the denial, and forwarded the case to the Board 
for appellate review.



III.  Analysis

Service connection means that the facts, shown by evidence, 
establish that a particular disease or injury resulting in 
disability was incurred in or aggravated by service.  38 
U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2003).  Service connection may be granted for a disease 
diagnosed after discharge when all the evidence, including 
that pertaining to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003).

It is noted that for VA disability benefits to be established 
for hearing loss, certain hearing deficiencies must be 
demonstrated.  See 38 C.F.R. § 3.385 (2003).  In view of the 
fact that there are no current examination findings, hearing 
loss disability for VA purposes is not shown.  The service 
records do no include all appropriate testing so are not for 
application.

In order to prevail on the issue of service connection there 
must be: medical evidence of a current disability, medical 
evidence, or in some cases lay evidence, of in-service 
incurrence or aggravation of a disease or injury; and, 
medical evidence of a nexus between an in-service disease or 
injury and the current disability.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 
(1999).

Application of the Hickson analysis does not support a grant 
of service connection for either bilateral hearing loss or 
tinnitus.  There is no medical evidence that appellant 
currently has a disability for either hearing loss or 
tinnitus, so the first part of the Hickson analysis is not 
satisfied.   Service medical records document that appellant 
reported tinnitus while in service, and several audiological 
examinations document that appellant had a measurable hearing 
loss while in service, so the second part of the Hickson 
analysis is satisfied.  However, that a condition or injury 
occurred in service, alone, is not enough; there must be a 
disability resulting from that condition or injury.  Rabideau 
v. Derwinski, 2 Vet. App. 141, 143 (1992).  

Congress specifically limits entitlement to service 
connection for disease or injury where such cases have 
resulted in a disability; in the absence of a proof of 
present disability there can be no claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Existence of a 
current disability must be shown by competent medical 
evidence.  Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 
1997).  "Current disability" means a disability shown by 
competent medical evidence to exist at the time of award of 
service connection.  Chelte v. Brown, 10 Vet. App. 268 
(1997).  In this case, there is no competent medical evidence 
that appellant has a current disability for either bilateral 
hearing loss or tinnitus.  Accordingly there is no claim of 
service connection to adjudicate.

Since the first part of the Hickson analysis (evidence of a 
current disability) is not satisfied, it follows that the 
third part of the analysis (nexus between the current 
disability and an in-service disease or injury) has not been 
satisfied.

When there is a proximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2003).  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).  In this case, the 
evidence preponderates against the claim and the benefit-of-
the-doubt rule does not apply.


ORDER

Service connection for bilateral hearing loss and tinnitus 
are denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



